DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/4/2022 is acknowledged.
Claim 1 is amended.
Claims 6-15 are withdrawn.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160050604) in view of Mestanov (US 20170026960).
Re claim 1:
Lee discloses assessing frequency resources shared between the first and a second base station to determine frequency resources that cause reduced (Fig.10 ref. S100 and Para.[0145]  In step S100, a second eNB transmits a load information message to a first eNB. The load information message may include WLAN information notifying presence of an AP to which data can be offloaded in the neighborhood of the second eNB and Para.[0136]  The load information message may be sent by an eNB to neighboring eNBs to transfer load and interference co-ordination information and Table 1 UL Interference Overload Indication and UL High Interference Information and Para.[0137]  To notify the first eNB of presence of an AP to which data can be offloaded in the neighborhood of the second eNB, the load information may further include a WLAN indication and Table 2 UL Interference Overload Indication and UL High Interference Information);
determining whether mobile devices connected to the first base station may be switched to a Wi-Fi connection (Fig.10 ref. S120 Handover decision and Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE); and 
switching services provided to the mobile devices to a Wi-Fi connection between the mobile devices and the first base station (Fig.10 ref. S160 Handover Execution and ref. S170 Data offloading).
As shown above, Lee discloses a method of reducing interference but the cited portions discuss a UE, not a plurality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Lee applies to a plurality of mobile devices because it is well known a base station serves multiple UEs (as also shown in Para.[0005]  the LTE system architecture includes one or more user equipment).
Lee does not explicitly disclose inter-cell interference on an uplink band.
Mestanov discloses determine resources that cause reduced inter-cell interference on an uplink band (Para.[0078]  Co-ordination, ICIC, is a mechanism by which cells consider the interference from and to neighbouring cells in their scheduling decisions and Para.[0079]  For ICIC in the UL direction, two X2 information elements, IE, are available as part of the X2: LOAD INFORMATION message namely UL High Interference Indicator, HII, and UL Interference Overload Indicator, OI and Para.[0085]  So in the context of this disclosure, if a UL HII from a neighbour eNB is received, an eNB can decide (or recommend) to switch the operating frequency of the APs that are near the border of the cell (i.e. the neighbour cell that the UL HII refers to) from 2.4 to 5 Ghz or switch the channels that are used to a different one that will cause less interference).
Lee and Mestanov are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include inter-cell interference on an uplink band as taught by Mestanov in order to improve coordination and control of a combined network and to cause less interference(Mestanov Para.[0008,0085]).
Re claim 3:
Lee discloses determining whether each mobile device of the mobile devices is within a Wi-Fi-capable range (Para.[0134]  A first method is that a UE notifies a first eNB of presence of an AP which is available in the neighborhood of the UE. The UE may scan WLAN signals from an AP in the neighborhood of the UE during channel measurement, may also receive system information from a second eNB – where the UE is in range when it’s able to scan signals from the AP).
Lee does not explicitly disclose an explicit determination step and the WLAN is Wi-Fi.  
(US 20160198398 Para.[0149]) and that the eNB determines the UE is in range of an AP when the UE sends information about the presences of an AP in the neighborhood of the UE.
Re claim 4:
Lee discloses determining whether radio frequency resources are available for using Wi-Fi (Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE).
Lee does not explicitly disclose the WLAN is Wi-Fi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as the WLAN in order to use a well-known wireless protocol, as also shown by Chen (US 20160198398 Para.[0149]).
Re claim 5:
Lee discloses determining at a controller whether to switch to Wi-Fi based on one or more of: a number of mobile devices already attached to the first base station on Wi-Fi; bandwidth required for switching a specific mobile device to Wi-Fi; backhaul network capacity; system load; and a relative load of one or more base stations (Fig.10 ref. S100 Load information and Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE and Para.[0131]  Therefore, load of the 3GPP system can be reduced, and resource utilization of the WLAN system can be improved).
Lee does not explicitly disclose the WLAN is Wi-Fi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as (US 20160198398 Para.[0149]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mestanov as applied to claim 1 above, and further in view of Chen (US 20160198398).
Re claim 2:
As discussed above, Lee in view of Mestanov meets all the limitations of the parent claim.
Lee does not explicitly disclose determining whether each mobile device of the mobile devices is capable of using Wi-Fi.
Chen discloses determining whether each mobile device of the mobile devices is capable of using Wi-Fi (Para.[0102]  Upon receipt of the measurement report, the base station 5 (using its WLAN steering module 69) makes an appropriate steering decision for the mobile device 3, by also taking into account any previously received user preference and/or WLAN steering capability information for that mobile device and Para.[0149]  thus any other radio access technology (i.e. WiFi, WiMAX) or any wired or wireless communications technology (i.e. LAN, Bluetooth) can be used for steering (offloading) traffic to/from an E-UTRAN in accordance with the above embodiments).
Lee and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include determining Wi-Fi capability of a mobile device as taught by Lee in order to alleviated inefficiencies in traffic steering (Chen Para.[0007-0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Lee does not disclose determining frequency resources that cause reduced inter-cell interference on an uplink band because interference is different than load as a lightly loaded cell may interference with another cell.
The Examiner respectfully disagrees.  The statement “interference is different than load as a lightly loaded cell may interference with another cell” appears contradictory.  Applicant states interference is different from load but then states a lightly loaded cell may interference with another cell.  The claim does not define the type of interference.  Furthermore, Lee discloses interference overload information (Table 1 and 2 and Para.[0136]  The load information message may be sent by an eNB to neighboring eNBs to transfer load and interference co-ordination information).  The combination of Lee and newly cited Mestanov reads on the limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471